      Case 3:20-cv-10753-MAS-ZNQ Document 53 Filed 09/24/20 Page 1 of 1 PageID: 653




                                                  State of New Jersey
PHILIP D. MURPHY                                OFFICE OF THE ATTORNEY GENERAL                                     GURBIR S. GREWAL
    Governor                                  DEPARTMENT OF LAW AND PUBLIC SAFETY                                    Attorney General
                                                        DIVISION OF LAW
SHEILA Y. OLIVER                                          25 MARKET STREET                                         MICHELLE L. MILLER
   Lt. Governor                                               PO Box 112                                                 Director
                                                       TRENTON, NJ 08625-0112


                                                     September 16, 2020

       Honorable Michael A. Shipp, USDJ
       United States District Court for the District of New Jersey
       Clarkson S. Fisher Building
       & U.S. Courthouse
       402 East State Street
       Trenton, NJ 08608

                         Re:     Donald J. Trump for President, Inc., et al. v. Tahesha Way
                                 Civ. No.: 20-1053 (MAS-ZNQ)

       Dear Judge Shipp:

              This office represents Defendant Tahesha Way in the above-referenced matter. We write
       with the consent of Plaintiffs and Intervenor-Defendants. Pursuant to Local Court Rule 7.2,
       Defendant requests leave to file an overlength brief of up to 50 pages in opposition to Plaintiffs’
       motion for preliminary injunctive relief.

               While recognizing that requests for overlength briefs are granted sparingly, this case
       warrants approval of such a request. The Court’s ruling will have a significant bearing on a
       fundamental right of all New Jersey citizens – to have their ballots received and counted by the
       county boards of election. The Court’s decision will directly impact the democratic process for
       electing officials at the local, state, and national level. The stakes of the case could not be higher
       and the Defendant wishes to raise a number of legal arguments as well as a significant amount of
       factual context before your Honor that require additional space to present fully.

                  Thank you for your consideration.

                                                    Sincerely,

                                                    S/Matthew J. Lynch
                                                    Matthew J. Lynch
                                                    Deputy Attorney General

       Cc: Counsel of Record (via CM/ECF)                                           2UGHUHGWKLVBBBGD
                                                                                 6R2UGHUHGWKLVBBBGD\RI6HSWHPEHU

                                                                                     B BBBBBBBB
                                                                                     BB      BBBBB
                                                                                                B BBBB
                                                                                 BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                                        EO 0L K O $
                                                                                 +RQRUDEOH0LFKDHO$6KLSS86'-

                               HUGHES JUSTICE COMPLEX • TELEPHONE: (609) 376-2964 • FAX: (609) 777-3607
                          New Jersey Is An Equal Opportunity Employer • Printed on Recycled Paper and Recyclable
